DETAILED ACTION

This is the initial Office action based on the application filed on August 8, 2020. Claims 1-20 are currently pending and have been considered below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 describes “filtering the format file”. However, the format file was not previously claimed nor are any other files present in the instant claim.
As such, it is unclear the functionality of the format file and how it fits in the claim.

Claim 11 describes “at least one page and different page sizes available for each page”. However, if there is only one page, there cannot be different page sizes. Meaning, there are either a plurality of pages or just one page size. As such, it is unclear how to reconcile the above two elements of the claim.

Claim 12 states “wherein the memory tracks data filtered out by a previous column chunk”. 
However, it is unclear how a column chunk filters out data and the instant specification does not provide further details either.
Claim 12 describes “performing, with the filtering engine, value-based and metadata-based filtering of the data”. However, a previous limitation seems to describe three different types of data, “data from a decoder”, then data is read from a memory, “reading data from a memory…” and then the limitation states “wherein the memory tracks data filtered out by a previous column chunk”. That seems as though there may be three different pieces of data being described.
As such, it is unclear which data is being tracked and filtered and makes the instant claim difficult to follow. Also, it is unclear how a column chunk filters out data. Based on the above described issues, it is not possible to examiner Claim 12 and its dependent claim because the Claim lacks clarity to properly examiner it.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohindra et al (US Patent Application Publication 2002/0052868).

Claim 19: Mohindra discloses a non-transitory machine-readable storage medium on which is stored one or more sets of instructions to implement a method of operating a filtering engine of a hardware accelerator, the method comprising: 
accepting an incoming stream of data from a decoder [0008-0010]. [See at least receiving a request at a multiple data stream array.]
performing, with the filtering engine, in-place filtering of the data [0009]. [“The filter controller, based on the context of the request, can arrange the data associated with the request…”]
Claim 20: Mohindra discloses the medium of Claim 19 above, and Mohindra further discloses wherein the filtering engine performs SIMD-style execution to apply value-based and metadata-based filtering to the incoming stream of data [0047, 0058-0059]. [See at least filter controls of at least a single transaction.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenc et al (US Patent Application Publication 2020/0027010) in view of Zhang et al (US Patent Application Publication 2008/0086446).


	Claim 1: Lorenc discloses a hardware accelerator for data stored in columnar storage format comprising: memory to store data; and a controller coupled to the memory, the controller to 
process at least a subset of a page of columnar format in an execution unit [0054]. [See at least processing portions of a page in a column storage like parquet.]

	Lorenc alone does not explicitly disclose processing with any arbitrary scheduling across columns of the columnar storage format.
	However, Zhang [0043] discloses processing pages based at least on a schedule.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lorenc with Zhang. One would have been motivated to do so in order to know when to process data.
	Claim 3: Lorenc as modified discloses the apparatus of Claim 1 above, and Zhang, for the same reasons as above, further discloses wherein the controller further comprises a page walker to batch-pages together with a page-walker hardware routine that schedules processing of pages to the execution unit [0043].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenc et al (US Patent Application Publication 2020/0027010) in view of Zhang et al (US Patent Application Publication 2008/0086446) and further in view of Kowles (US Patent Application Publication 2019/0073306).


	Claim 2: Lorenc as modified discloses the apparatus of Claim 1 above, but Lorenc alone does not explicitly disclose wherein the controller further comprises a page batching unit to process multiple pages in parallel while maximally utilizing the memory including a software-managed scratchpad and a hardware-managed cache.
	However, Kowles [0011] discloses using a cache region as a scratchpad at least when there are a lot of activity, including batching. Also, see at least page batching in Zhang [0043].
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lorenc with Zhang and Kowles. One would have been motivated to do so in order to process a “burst… of activity”.


Claims 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenc et al (US Patent Application Publication 2020/0027010) in view of Zhang et al (US Patent Application Publication 2008/0086446) and further in view of Mohindra et al (US Patent Application Publication 2002/0052868).

	Claim 4: Lorenc as modified discloses the apparatus of Claim 1 above, but Lorenc alone does not explicitly disclose wherein the execution unit comprises: a SIMD filtering hardware engine to process multiple operations per instruction to apply user-defined filtering conditions on incoming data; and a configurable parser engine to read configuration or instructions that specify a file size, compression algorithms used, filtering operation, and other metadata that is necessary for processing and filtering the format file.
	However, Mohindra [0010] discloses SIMD filtering capabilities and Lorenc [Fig. 9] describes various metadata that is read, including size, compression, etc.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lorenc with Mohindra. One would have been motivated to do so in order to identify and filter data.
	Claim 5: Lorenc as modified discloses the apparatus of Claim 4 above, and Lorenc further discloses a Decompress engine for decompression according to a compression algorithm used to compress data including repetition levels, definition levels, and values of a columnar storage format; and a Page Splitter engine to split contents of a file into a page header, repetition levels, definition levels, and values to be individually processed by other engines [0054].
	Claim 6: Lorenc as modified discloses the apparatus of Claim 5 above, and Lorenc further discloses wherein the execution unit further comprises: a decoding engine to decompress or decode repetition levels, definition levels, and values, wherein based on the configuration accepted by the configurable parser engine, the decoding engine to perform decoding for one or more of RLE-BP, RLE, BP, Dictionary, Delta, and other algorithms supported for columnar formats [0054].
	Claim 11: Lorenc as modified discloses the apparatus of Claim 5 above, and Zhang further discloses wherein the scheduler to schedule any arbitrary scheduling across columns with columns having at least one page and different page sizes available for each page [0043]. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenc et al (US Patent Application Publication 2020/0027010) in view of Zhang et al (US Patent Application Publication 2008/0086446) and further in view of Pei et al (US Patent Application Publication 2018/0173753).

	Claim 7: Lorenc as modified discloses the apparatus of Claim 1 above, but Lorenc alone does not explicitly disclose wherein the controller comprises a scheduler that dynamically updates scheduling preferences in order to extract more parallelism or filtering reuse.
	However, Pei [0056] discloses using dynamic schedulers to update use of parallelism.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lorenc with Pei. One would have been motivated to do so in order to be able to use resources more efficiently for faster processing of data.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenc et al (US Patent Application Publication 2020/0027010) in view of Zhang et al (US Patent Application Publication 2008/0086446) and further in view of Wu et al (US Patent Application Publication 2017/0024234).

	Claim 8: Lorenc as modified discloses the apparatus of Claim 1 above, but Lorenc alone does not explicitly disclose wherein the scheduler includes an internal profiler to monitor throughput to determine pages to prioritize for scheduling to maximize the reuse of filtering information stored in the memory.
	However, Wu [0033] discloses monitoring throughput to prioritize scheduling for particular type of data. A page is interpreted as one of the types of data that may be prioritized. As to maximizing reuse of information, that is interpreted as intended use of the monitoring.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lorenc with Wu. One would have been motivated to do so in order to at least be able to balance resource allocation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenc et al (US Patent Application Publication 2020/0027010) in view of Zhang et al (US Patent Application Publication 2008/0086446) and further in view of Sample et al (US Patent Application Publication 2010/01000952).

	Claim 9: Lorenc as modified discloses the apparatus of Claim 1 above, but Lorenc alone does not explicitly disclose wherein the profiler is capable of utilizing feedback to improve upon its scheduling algorithm from additional sources such as Reinforcement Learning, or history buffers and pattern matching.
	However, Sample [0026] discloses using feedback from multiple sources for scheduling service.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lorenc with Sample. One would have been motivated to do so in order to better schedule events using best resource allocation. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenc et al (US Patent Application Publication 2020/0027010) in view of Zhang et al (US Patent Application Publication 2008/0086446) and further in view of Schleimer et al (US Patent Application Publication 2011/0202929).

	Claim 10: Lorenc as modified discloses the apparatus of Claim 1 above, but Lorenc alone does not explicitly disclose wherein filtering effectiveness is reduced to improve parallelism for a plurality of execution units.
	However, Schleimer [0011] that by reducing CPU utilization, other operation like parallelism would have more resources to execute faster.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lorenc with Schleimer. One would have been motivated to do so in order to execute transactions faster by utilizing parallel processing. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gitelman et al (2018/0107705) describes at least a scheduler in columnar storage


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163